             Case 1:20-cv-00496-VEC Document 24 Filed 07/01/20 Page 1 of 1




Sarah L. Brew                                                               Faegre Drinker Biddle & Reath LLP
Partner                                                                     2200 Wells Fargo Center
sarah.brew@faegredrinker.com                                                90 South Seventh Street
+1 612 766 7470 direct                                                      Minneapolis, Minnesota 55402
                                                                            +1 612 766 7000 main
                                                                            +1 612 766 1600 fax




July 1, 2020


VIA ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:       Sanders v. Trader Joe’s Company, No. 1:20-cv-00496 (VEC)

Dear Judge Caproni:

        I represent Defendant Trader Joe’s Company in the above-referenced matter. In
accordance with Your Honor’s Individual Practices in Civil Cases, Plaintiff and Defendant
jointly request that the deadline for initial disclosures be extended by 30 days, up to and
including August 10, 2020, while the parties focus on settlement discussions.
        On June 10, 2020, Your Honor entered the Civil Case Management Plan and
Scheduling Order (Dkt. 23) and “encourage[d] the parties to promptly exchange the
discovery necessary to facilitate settlement discussions” (Dkt. 22 at 5). The parties are
engaged in settlement discussions, and Defendant will be producing information to facilitate
them. The requested extension will not inhibit the parties’ settlement discussions.
        The parties’ current deadline to exchange initial disclosures pursuant to Federal Rule
of Civil Procedure 26(a)(1) is July 10, 2020. The parties respectfully request to extend this
deadline by 30 days, up to and including August 10, 2020. The requested extension would
align the upcoming litigation-related deadlines (Defendant’s anticipated motion to dismiss
also is due August 10) and allow the parties to conserve resources and focus on settlement
discussions in the meantime.
        This is the first request to extend the initial disclosures deadline, and this request does
not affect any other scheduled dates.

                                                     Respectfully submitted,




                                                     Sarah L. Brew
